EXHIBIT 10.1
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
     You (the “Participant”) are hereby awarded shares (“Shares”) of restricted
stock (“Restricted Stock”) subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Award Agreement” or “Share-Based Award”)
and in the Doral Financial Corporation 2008 Stock Incentive Plan (“Plan”). A
copy of the Plan is attached as Exhibit A. You should carefully review these
documents and consult with your personal financial advisor, in order to fully
understand the implications of this Award Agreement, including your tax
consequences.
     By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim below. In
addition, you recognize and agree that all determinations, interpretations, or
other actions respecting the Plan and this Award Agreement will be made by the
Board of Directors, and shall be final, conclusive and binding on all parties,
including you and your heirs and representatives. Capitalized terms are defined
in the Plan or in this Award Agreement.
1. Specific Terms. Your Restricted Stock have the following terms:

     
Name of Participant
  [Name]
 
   
Number of Shares Subject to Share-
Based Award
  25,000
 
   
Grant Date
  [•], 2011
 
   
Vesting
  50% of the Number of Shares stated above will vest twelve (12) calendar months
after the Grant Date, and the remaining 50% will vest twenty-four (24) calendar
months after the Grant Date, provided that you remain throughout the vesting
term a member of the Board of Directors. In the event of your death during the
vesting term, vesting shall accelerate to 100%.
 
   
 
  In addition, 100% of the Number of Shares stated above shall vest upon the
occurrence of any Change of Control whether or not your membership on the Board
of Directors of the Company terminates concurrently therewith. For purposes of
this Award Agreement, the definition of Change of Control shall have the meaning
ascribed to it in Schedule A attached hereto and incorporated herewith.
 
   
 
  All Shares subject to this Award Agreement shall be subject to adjustment as
provided in the Plan.

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 2
2. Termination of Status as a Director. Prior to a Change in Control this Award
Agreement shall be canceled and become automatically null and void immediately
after you are no longer a member of the Board of Directors for any reason other
than your death, but only to the extent you have not become vested, pursuant to
the foregoing terms, on or at the time your membership on the Board of Directors
ends.
3. Voting Rights. As the owner of record of any Restricted Stock you qualify to
receive pursuant to this Award Agreement, you will be entitled to vote such
Restricted Stock, provided you hold them on the particular record date for
determining shareholders of record entitled to vote.
4. Dividends. You will be entitled to receive any cash dividends that are paid
with respect to your Shares of Restricted Stock between the date of this Award
Agreement and your receipt of Shares pursuant to a vesting event. With respect
to any dividends that are paid in shares with respect to your Shares of
Restricted Stock between the date of this Award Agreement and your receipt of
Shares pursuant to a vesting event, such shares shall be issued to you as
additional Shares of Restricted Stock subject to the same terms, conditions and
vesting restrictions contained in Section 1 as the Restricted Stock with respect
to which the dividend is paid. To the extent that either your membership on the
Board of Directors ends prior to a Change in Control for any reason other than
your death or before vesting of the Restricted Stock subject to this Award
Agreement, you will forfeit all Share-based dividends (but not cash dividends)
attributable to all such non-vested Shares of Restricted Stock.
5. Issuance and Vesting of Restricted Stock. The Company will hold all Shares of
Restricted Stock in escrow, in book entry form, until vesting occurs. You will
be reflected as the owner of record on the Company’s books and records of any
Shares of Restricted Stock credited to you pursuant to this Award Agreement. If
you forfeit any Shares of Restricted Stock, they will be transferred back to the
Company. If the Shares of Restricted Stock vest, upon satisfaction of any tax
withholding requirements, your Shares of Restricted Stock will be reflected on
the Company’s books and records as vested Shares.
6. Section 83(b) Election Notice. If you make an election under Section 83(b) of
the Internal Revenue Code of 1986 (the “Code”), as amended, with respect to the
Shares underlying your Restricted Stock (a “Section 83(b) election”), you agree
to provide a copy of such election to the Company within 10 days after filing
that election with the Internal Revenue Service. Exhibit B contains a suggested
form of Section 83(b) election.
7. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Share-Based Award and any underlying Shares.
You shall designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Beneficiary to the Company. To the extent you do not duly
designate a beneficiary who survives you, your estate will automatically be your
beneficiary.

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 3
8. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged or otherwise transferred without the prior written consent
of the Committee.
9. Notices. Any notice or communication required or permitted by any provision
of this Award Agreement to be given to you shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to you at the last address that the Company had for you on
its records. Each party may, from time to time, by notice to the other party
hereto, specify a new address for delivery of notices relating to this Award
Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or properly mailed.
10. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees and assigns.
11. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 4.2 of the Plan and provided that you must consent in
writing to any modification that adversely and materially affects any rights or
obligations under this Award Agreement.
12. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
13. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
14. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
15. Plan Governs. By signing this Award Agreement, you acknowledge that you have
received a copy of the Plan and that your Award Agreement is subject to all the
provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control. This Award Agreement is not an Option Contract as defined in the Plan
but is a Share-Based Award and accordingly provisions applicable to Option
Contracts only in the Plan such as Section 3(b) do not apply to this Share-Based
Award.
16. Not a Contract of Employment. By executing this Award Agreement you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award Agreement, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue as a member of the Board of Directors or in any other
relationship with the Company, nor shall it affect in any way your right or the
Company’s

 



--------------------------------------------------------------------------------



 



Restricted Share Award Agreement
Doral Financial Corporation
2008 Stock Incentive Plan
Page 4
stockholders’ right to terminate your membership on the Board of Directors or
any other relationship you may have with the Company at any time for any or no
reason; and (iv) the Company would not have granted this Award Agreement to you
but for these acknowledgements and agreements.
17. Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or have been registered or qualified under the
securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of such Shares (including
the placement of appropriate legends on stock certificates or the imposition of
stop-transfer instructions) if, in the judgment of the Company, such
restrictions are necessary or desirable in order to achieve compliance with the
Securities Act or the securities laws of any state or any other law or to
enforce the intent of this Award Agreement.
18. Governing Law. The laws of the Commonwealth of Puerto Rico shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
     BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Restricted Stock are awarded
under and governed by the terms and conditions of this Award Agreement and the
Plan. In addition, you hereby agree to join and become a party to and be bound
by the Shareholders Agreement.

            DORAL FINANCIAL CORPORATION
      By:           Name:           Title:           PARTICIPANT

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan and joins the Shareholders Agreement.
      By:           Name of Participant:             

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN
 
Plan Document
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN
 
Section 83(b) Election Form
 
Attached is an Internal Revenue Code Section 83(b) Election Form. IF YOU WISH TO
MAKE A SECTION 83(b) ELECTION, YOU MUST DO SO WITHIN 30 DAYS AFTER THE DATE THE
RESTRICTED SHARES COVERED BY THE ELECTION WERE TRANSFERRED TO YOU. In order to
make the election, you must completely fill out the attached form and file one
copy with the Internal Revenue Service office where you file your tax return. In
addition, one copy of the statement also must be submitted with your income tax
return for the taxable year in which you make this election. Finally, you also
must submit a copy of the election form to the Company within 10 days after
filing that election with the Internal Revenue Service. A Section 83(b) election
normally cannot be revoked.

 



--------------------------------------------------------------------------------



 



DORAL FINANCIAL CORPORATION
DORAL FINANCIAL CORPORATION 2008 STOCK INCENTIVE PLAN
__________________________
Election to Include Value of Restricted Stock in Gross Income
in Year of Transfer Under Internal Revenue Code Section 83(b)
___________________________
     Pursuant to Section 83(b) of the Internal Revenue Code, I hereby elect
within 30 days after receiving the property described herein to be taxed
immediately on its value specified in item 5 below.

1.   My General Information:

         
Name:
       
 
 
 
   
Address:
       
 
 
 
   
 
 
 
   
S.S.N.
       
or T.I.N.:
       
 
 
 
   

2.   Description of the property with respect to which I am making this
election:       ____________________ shares of ___________ stock of Doral
Financial Corporation (the “Restricted Stock”).

3.   The Restricted Stock were transferred to me on ______________ ___, 20_.
This election relates to the 20____ calendar taxable year.

4. The Restricted Stock are subject to the following restrictions:

      The Restricted Stock are forfeitable until they are earned in accordance
with Section 1 the Restricted Share Award Agreement (“Award Agreement”) made
under the Doral Financial Corporation 2008 Stock Incentive Plan. The Restricted
Stock generally are not transferable until my interest becomes vested and
nonforfeitable, pursuant to the Award Agreement and the Plan.

5.   Fair market value:

      The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms never will
lapse) of the Restricted Stock with respect to which I am making this election
is $_____ per share.

6.   Amount paid for Restricted Stock:

      The amount I paid for the Restricted Stock is $____ per share.

7.   Furnishing statement to employer:

 



--------------------------------------------------------------------------------



 



      A copy of this statement has been furnished to my employer, _____________.
If the transferor of the Restricted Stock is not my employer, that entity also
has been furnished with a copy of this statement.

8.   Award Agreement or Plan not affected:

      Nothing contained herein shall be held to change any of the terms or
conditions of the Award Agreement or the Plan.

Dated: ____________ __, 20_.

                        Taxpayer         

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C
DORAL FINANCIAL CORPORATION
2008 STOCK INCENTIVE PLAN
 
Designation of Death Beneficiary

 
     In connection with the Awards designated below that I have received
pursuant to the Doral Financial Corporation 2008 Stock Incentive Plan, I hereby
designate the person specified below as the beneficiary upon my death of my
interest in such Awards. This designation shall remain in effect until revoked
in writing by me.

         
Name of Beneficiary:
       
 
 
 
   
Address:
       
 
 
 
   
 
 
 
   
 
 
 
   
Social Security No.:
       
 
 
 
   

     This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

  o   any Award that I have received or ever receive under the Plan.     o   
the Restricted Stock Award that I received pursuant to an award agreement dated
_________ __, ____ between myself and the Company.

     I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

            Date:          By:           Name of Participant             

Sworn to before me this
____day of ____________, 20__
___________________________
Notary Public
County of          _________________
State of             __________________

 



--------------------------------------------------------------------------------



 



Schedule A
“Change in Control” will be deemed to have taken place if:
(i) any “person” (as such term is used in Section 3(a)(9) and Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) other than
the Company or any employee benefit plan of the Company or any of it
subsidiaries, (x) becomes the “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Exchange Act) of Company securities having more
than 50% of the combined voting power of the then outstanding securities of the
Company that may be cast for the election of directors of the Company (other
than as a result of the issuance of securities initiated by the Company in the
ordinary course of business) (“Voting Securities”) or (y) becomes the
“beneficial owner” of the Company of 25% or more of the Voting Securities of the
Company and such person has the power to appoint or elect a majority of the
member of the Board; or
(ii) persons who, as of the effective date of this Award Agreement, constitute
the Board (the “Incumbent Directors”) cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority thereof, provided that any person
becoming a director of the Company subsequent to the effective date of this
Award Agreement shall be considered an Incumbent Director if such person’s
election or nomination for election was approved by a vote of at least 50% of
the Incumbent Directors; but provided further, that any such person whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board or other
actual or threatened solicitation of proxies or consents by or on behalf of a
“person” (as defined in Section 13(d) and 14(d) of the Exchange Act) other than
the Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
(iii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, or any combination of the foregoing
transactions, the holders of all the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction constitute, following such transaction, less than a majority of the
combined voting power of the then-outstanding securities of the surviving entity
(or in the event each entity survives, the ultimate parent entity resulting from
such transaction) (the “Surviving Entity”) entitled to vote generally in the
election to elect directors of the Surviving Entity after such transaction.

 